                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KAREN D. SMITH,                                   CASE NO. C19-0538-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    THE BANK OF NEW YORK, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18   114). Pursuant to Local Rule 7(h)(3), the Court REQUESTS a response from Defendant Malcom
19   & Cisneros containing no more than six pages of argument by June 4, 2021. Plaintiff may file a
20   reply containing no more than three pages of argument by June 11, 2021.
21          The Clerk is DIRECTED to renote Plaintiff’s motion for reconsideration (Dkt. No. 114)
22   to June 11, 2021.
23          DATED this 21st day of May 2021.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Paula McNabb
                                                          Deputy Clerk

     MINUTE ORDER
     C19-0538-JCC
     PAGE - 1
